   7:19-cv-05005-RGK-MDN Doc # 31 Filed: 07/31/20 Page 1 of 2 - Page ID # 80




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


EUGENE SCALIA, Secretary of Labor,
United States Department of Labor,
                                                                      7:19CV5005
                       Plaintiff,

        vs.                                                  ORDER TO SHOW CAUSE

JASON B. ALEXANDER, d/b/a THE
FLIPPIN SWEET EATERIES a/k/a DASH
PIZZERIA, A FLIPPIN SWEET JOINT
a/k/a THE FLIPPIN SWEET PIZZERIA &
BURGER JOINT,

                       Defendants.



       On May 22, 2020, following a telephone conference held with counsel for the plaintiff and
with the defendant, Jason B. Alexander, pro se, the Court entered an order that stayed case
deadlines, required Mr. Alexander to obtain licensed counsel to represent the corporate entity
defendant by July 17, 2020, and scheduled a telephonic status conference to take place on July 17,
2020, at 11:00 a.m. before the undersigned magistrate judge. (Filing No. 28 - Order; Filing No.
29 - Audio File). Counsel for the plaintiff appeared for the scheduled conference, but Mr.
Alexander did not participate in the telephone conference or otherwise notify the Court that he
would be unable to appear. Therefore, the Court entered an Order on July 17, 2020, rescheduling
the telephone conference for today, July 31, 2020, at 10:00 a.m. The Clerk of Court mailed Mr.
Alexander a copy of the Order.
       The Court held the telephone conference as scheduled on July 31, 2020. Counsel for the
plaintiff appeared for the conference, but Mr. Alexander again did not participate in the telephone
conference or otherwise notify the Court that he would be unable to appear. During the call,
counsel for the plaintiff represented to the Court that she had also mailed Mr. Alexander notice of
the telephone conference and left Mr. Alexander a voicemail regarding the conference. Counsel
for the plaintiff still has received no contact from Mr. Alexander since May 22, 2020, and Mr.
Alexander still has not had licensed counsel enter an appearance on behalf of the corporate
defendant entity. Under the circumstances,
   7:19-cv-05005-RGK-MDN Doc # 31 Filed: 07/31/20 Page 2 of 2 - Page ID # 81




       IT IS ORDERED that Defendants shall have until August 17, 2020, to show cause why
entry and/or judgment of default should not be entered against them for failure to comply with
court orders. The failure to timely comply with this order will result in the recommendation that
entry and/or judgment of default be entered against them.


       Dated this 31st day of July, 2020.
                                                    BY THE COURT:

                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
